DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 line 2 recites an upper package, claim 7 line 5 recites an upper package, a POSITA might become confused as to whether this is the same feature or a different feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolan (U.S. 7,401,798 B2).
With regard to claim 1, Dolan discloses an integrated shipping ramp (Fig. 1) comprising: a ramp portion (8, Fig. 1) capable of guiding an upper package down from atop a lower package; and a lower package attachment portion (10, Fig. 3) comprising a corner board (16, Fig. 3) capable of being inserted into a cavity of the lower package, wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package; and wherein in a shipping configuration the ramp portion is integrated with a multi-package unit load comprising the upper package and the lower package, wherein in a dismounting configuration the ramp portion provides an inclined platform from a top of the lower package to a height below the top of the lower package.
With regard to claim 2, Dolan as applied in claim 1 above discloses the claimed invention wherein the lower package attachment portion comprises a wing (14, Fig. 3) capable of bending toward a bottom surface of the integrated shipping ramp, and wherein the corner board is capable of being attached to the wing.

With regard to claim 4, Dolan as applied in claim 1 above discloses the claimed invention wherein the ramp portion is capable of comprising two edge boards along each side of the ramp portion (20, Fig. 3) capable of guiding an upper package down from atop a lower package.
With regard to claim 5, Dolan as applied in claim 1 above discloses the claimed invention wherein in the shipping configuration the ramp portion is capable of being folded, at a ramp bend, on top of the lower package attachment portion (22, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Rentzel et al. (U.S. 9,776,758 B2).
With regard to claim 7, Dolan discloses an integrated shipping ramp (Fig. 1) comprising: a ramp portion (8, Fig. 1) capable of guiding an upper package down from atop a lower package; and a lower package attachment portion (10, Fig. 3) comprising a corner board (16, Fig. 3) capable of being inserted into a cavity of the lower package, wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package; and wherein in a shipping configuration the ramp portion is capable of being integrated with a multi-package unit load comprising the upper package and the lower package, wherein in a dismounting 
Dolan does not disclose a multi-package unit load comprising: an upper package; a lower package comprising a cavity configured to receive a corner board.
Rentzel discloses a multi-package unit load (100, Fig. 1) comprising: an upper package (112, Fig. 1); a lower package (110, Fig. 1) comprising a cavity (114, Fig. 1) capable of receiving a corner board.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the multi-package unit load as taught Rentzel to modify the invention of Dolan to provide corrugate boxes adapted for special use (C1:L23).
With regard to claim 8, Dolan-Rentzel as applied in claim 7 above discloses the claimed invention wherein the lower package attachment portion comprises a wing (14, Fig. 3) capable of bending toward a bottom surface of the integrated shipping ramp, and wherein the corner board is capable of being attached to the wing.
With regard to claim 9, Dolan as applied in claim 8 above discloses the claimed invention wherein the lower package attachment portion comprising the wing is capable of being wider than the ramp portion (Fig. 3).
With regard to claim 10, Dolan as applied in claim 7 above discloses the claimed invention wherein the ramp portion is capable of comprising two edge boards along each side of the ramp portion (22, Fig. 3) capable of guiding an upper package down from atop a lower package.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan as applied above in claim 1 in further view of Adams (U.S. 3,583,061 A).
Dolan as applied above in claim 1 discloses the claimed invention.
Dolan does not disclose wherein the ramp portion comprises a pallet jack cavity configured to receive a pallet jack.
Adams teaches a ramp (10, Fig. 3) wherein the ramp portion comprises a pallet jack cavity (24, Fig. 3) capable of receiving a pallet jack.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the ramp capable of receiving a pallet jack a taught by Adams to modify the invention of Dolan in order to provide a new and improved method and means for transporting and installing draft gear in railroad vehicles (C1:L60-61).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Rentzel as applied above in claim 7 in further view of Adams.
Dolan-Rentzel as applied above in claim 7 discloses the claimed invention.
Dolan-Rentzel does not disclose wherein the ramp portion comprises a pallet jack cavity configured to receive a pallet jack.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the ramp capable of receiving a pallet jack a taught by Adams to modify the invention of Dolan-Rentzel in order to provide a new and improved method and means for transporting and installing draft gear in railroad vehicles (C1:L60-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735           

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735